Per curiam.

The action was brought on an open account for work and labor. To support his action, the plaintiff offered in evidence the account, under which was a written acknowledgment of Routh, one of the defendants, that the account was a just one against the firm of Franklin & Routh. To the introduction of this acknowledgment *381the defendant (Franklin) objected, because the partnership had ceased, and the court ruled it out. In doing this, we think the court erred. Whether the partnership had ceased before the giving of the acknowledgment, was a question of fact for the jury; but in ruling it out on that ground, the court in effect undertook to decide the fact in favor of the defendant. If the evidence was inadmissible against Franklin, then the court should have left it to the jury, under a charge to disregard it if they found that the partnership had ceased.
But Franklin had admitted the partnership by pleading to the action. The statute is express that a plea to the action admits the partnership. It can only be denied by plea verified by oath.
The judgment must be reversed and cause remanded.